DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer et al. (US 20140285277), in view of Hatcher et al. (US Pat. 5359338), further in view of Tran et al. (US  20150249293).

Regarding claim 1, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna system, comprising: a stacked dielectric antenna structure (Fig. 3: DWGs 300-302) having a body that comprises a dielectric material (Dielectric Waveguides), the stacked dielectric antenna structure (300-302) including a first feed point (interface surface 211 and/or dielectric mating edge 224) that extends from the body of the stacked dielectric antenna structure (300-302) and a second feed point that extends from the body of the stacked dielectric antenna structure (see FIG. 3), the stacked dielectric antenna structure including a first aperture (distal end of core members 318) positioned on the body opposite the first feed point (211) and intersecting a first center axis of the first feed point (211) and a second aperture (distal end of core members 318) positioned on the body opposite the second feed point (211) and intersecting a second center axis of the second feed point (211/224), the first aperture having a first shape (see Figure 11) to facilitate tilting a first beam pattern from the first center axis of the first feed point to generate a first near-field wireless signal having a first direction of propagation (see Signal propagation in 
Herbsommer does not explicitly disclose “wherein the first direction of propagation is equal to the second direction of propagation”
However, Herbsommer in figure 3A discloses a stacked DWG with a termination/aperture pointing in the same direction. In addition, figure 11 teaches the aperture can be cut to have a tilt angle for receiving or transmitting electromagnetic waves.  Herbsommer in para. 77 teaches that DWG can have an aperture of different shapes in order to provide an interface with a very low insertion loss.
Therefore, one of ordinary skill in the art would employ the teachings of Figures 3A and 11 to arrive to the conclusion that the antenna system according to Herbsommer is capable of transmitting an EM wave in the same direction of propagation in all dielectric antenna structures in order to provide an interface with a very low insertion loss, because this type of apertures are easy to implement, is mechanically self-aligning, and is flexible and robust to 
Moreover, in the same field of endeavor, Hatcher in figure 2 and 11A-11B teaches an antenna system comprising a stacked antenna structure using a body that comprises a dielectric material (Fig. 11: dielectric inserts 136) wherein the first aperture (output end 116) has a first shape to facilitate tilting a first beam pattern from the first center axis of the first feed point to generate a wireless signal having a first direction of propagation (Fig. 11A), the second aperture (116) having a second shape to facilitate tilting a second beam pattern from the second center axis of the second feed point to generate a second wireless signal having a second direction of propagation, wherein the first direction of propagation is equal to the second direction of propagation (See Fig. 2-4, and 6D for direction of propagation for all elements in the stacked dielectric antenna structure)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer and Hatcher to form the claimed invention in order for the antenna system to have a radiation pattern producing a maximum value at an angle spaced away from the boresight of the antenna element by a predetermined angle and so the linear array of antenna elements can direct energy comprising orthogonal electric and magnetic fields in a predetermined direction substantially in a range of 0 to 90 degrees. (Hatcher 3:1-18) Additionally, because it is well known that all the elements of characteristics of these type of antenna systems can be tailored to cause the transmitted electromagnetic energy to have 
Herbsommer and Hatcher do not disclose “an array of stacked dielectric antennas arranged to cover 360 degrees, wherein each stacked dielectric antenna of the array of dielectric antennas generate a free space wireless signal”
However, in the same filed of endeavor, Tran in figures 3a and 3B teaches an antenna system, comprising an array of stacked dielectric antennas (antenna elements 302) arranged to cover 360 degrees (See Fig. 3A and Para. 37-38 and 49), wherein each stacked dielectric antenna (302) of the array of dielectric antennas includes a stacked dielectric antenna structure (dielectric material 306) having a body that comprises a dielectric material, wherein each stacked dielectric antenna (302) generates free-space wireless signals.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer, Hatcher and Tran to form the claimed invention because it is well known that antenna elements may be arranged in a pattern, which may be a circular pattern, to provide 360-degree coverage in the azimuth plane. The pattern is not limited to a circular shape, each antenna element may include a feed waveguide 304 and a piece of dielectric material 306 with specified dielectric properties and dimensions specifically shaped and directed to provide the specified antenna radiation pattern coverage and/or gain pattern. (Tran Para. 37)



Regarding claim 3, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna system, wherein the stacked dielectric antenna structure (300-302) comprises a first dielectric antenna and a second dielectric antenna (Fig. 3A), wherein the first electromagnetic waves propagate through the first dielectric antenna to the first aperture, and wherein the second electromagnetic waves propagate through the second dielectric antenna to the second aperture.

Regarding claim 4, Herbsommer does not disclose: “wherein the first dielectric antenna is separated from the second dielectric antenna by a shield, wherein the shield prevents the first electromagnetic waves from transitioning to the second dielectric antenna, and wherein the shield prevents the second electromagnetic waves from transitioning to the first dielectric antenna”

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer and Hatcher to form the claimed invention so that each antenna element is capable of directing electromagnetic energy comprising orthogonal electric E-plane) and magnetic (H-plane) fields, the electric fields being substantially parallel to the first pair of walls (narrow dimension) and the magnetic fields being substantially parallel to the second pair of walls (wide dimension). (Hatcher 3:9-14)

Regarding claims 5 and 6, Herbsommer does not teach: “wherein a first posterior portion of the first dielectric antenna has a first flared structure, and wherein a second posterior portion of the second dielectric antenna has a second flared structure; and wherein the first flared structure and the second flared structure separate the first posterior portion of the first dielectric antenna from the second posterior portion of the second dielectric antenna.”
However, However, Hatcher in figure 2 and 11A-11B teaches an antenna system wherein a first posterior portion of the first dielectric antenna (Fig. 10 and 11) has a first flared structure, and wherein a second posterior portion of the second dielectric antenna has a second flared structure; and wherein the first flared structure and the second flared structure 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer and Hatcher to form the claimed invention in order for the antenna system to have a radiation pattern producing a maximum value at an angle spaced away from the boresight of the antenna element by a predetermined angle and so the linear array of antenna elements can direct energy comprising orthogonal electric and magnetic fields in a predetermined direction substantially in a range of 0 to 90 degrees. (Hatcher 3:1-18) Additionally, because it is well known that all the elements of characteristics of these type of antenna systems can be tailored to cause the transmitted electromagnetic energy to have phase characteristics which cause the linear array to transmit primarily in a particular desired direction. (Hatcher 7:5-21)

Regarding claim 7, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna system wherein the first beam pattern differs from the second beam pattern. (See Beam patterns in Figures 11 and 12 having designated variations by design)

Regarding claims 13 and 14, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna system, wherein the first aperture of the stacked dielectric antenna structure (300+302) has a first curved surface  (Para. 76) that causes the first beam pattern generated by the stacked dielectric antenna structure to have substantially similar phases at a first phase 

Regarding claim 15, Herbsommer in figures 2-3, 5 and 11-12 discloses: A method, comprising: coupling first electromagnetic waves from a first launcher (dipole antenna 212) to a first feed point (interface surface 211) extending from a first subsection of a stacked dielectric antenna structure (Fig. 3: DWGs 300-302), the first subsection of the stacked dielectric antenna structure including a first aperture (distal end of core members 318) opposite the first feed point (211) and intersecting a first center axis of the first feed point (211), the first aperture (end of 318) having a first shape that redirects a first beam pattern to generate a first near-field wireless signal having a first direction of propagation (see Signal propagation in Figure 11); coupling second electromagnetic waves from a second launcher (dipole antenna 212) to a second feed point (211) extending from a second subsection of the stacked dielectric antenna structure (300-302), the second subsection of the stacked dielectric antenna structure including a second aperture (distal end of 318) opposite the second feed point (211 and/or 22-224) and intersecting a second center axis of the second feed point (211), the second aperture (end of 
Herbsommer does not explicitly disclose “wherein the first direction of propagation is equal to the second direction of propagation”
However, Herbsommer in figure 3A discloses a stacked DWG with a termination/aperture pointing in the same direction. In addition, figure 11 teaches the aperture can be cut to have a tilt angle for receiving or transmitting electromagnetic waves.  Herbsommer in para. 77 teaches that DWG can have an aperture of different shapes in order to provide an interface with a very low insertion loss.
Therefore, one of ordinary skill in the art would employ the teachings of Figures 3A and 11 to arrive to the conclusion that the antenna system according to Herbsommer is capable of transmitting an EM wave in the same direction of propagation in all dielectric antenna structures in order to provide an interface with a very low insertion loss, because this type of apertures are easy to implement, is mechanically self-aligning, and is flexible and robust to small misalignments. These shapes may all be produced using standard manufacturing materials and fabrication techniques. (Herbsommer Para. 77)

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer and Hatcher to form the claimed invention in order for the antenna system to have a radiation pattern producing a maximum value at an angle spaced away from the boresight of the antenna element by a predetermined angle and so the linear array of antenna elements can direct energy comprising orthogonal electric and magnetic fields in a predetermined direction substantially in a range of 0 to 90 degrees. (Hatcher 3:1-18) Additionally, because it is well known that all the elements of characteristics of these type of antenna systems can be tailored to cause the transmitted electromagnetic energy to have phase characteristics which cause the linear array to transmit primarily in a particular desired direction. (Hatcher 7:5-21)

However, in the same filed of endeavor, Tran in figures 3a and 3B teaches method, comprising: coupling electromagnetic waves from a launcher (waveguides 304) to a feed point (junction between 304 and 306) of an array of stacked dielectric antennas (antenna elements 302) arranged to cover 360 degrees (See Fig. 3A and Para. 37-38 and 49), wherein each stacked dielectric antenna (302) of the array of dielectric antennas includes a stacked dielectric antenna structure (dielectric material 306) having a body that comprises a dielectric material, wherein each stacked dielectric antenna (302) generates free-space wireless signals.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer, Hatcher and Tran to form the claimed invention because it is well known that antenna elements may be arranged in a pattern, which may be a circular pattern, to provide 360-degree coverage in the azimuth plane. The pattern is not limited to a circular shape, each antenna element may include a feed waveguide 304 and a piece of dielectric material 306 with specified dielectric properties and dimensions specifically shaped and directed to provide the specified antenna radiation pattern coverage and/or gain pattern. (Tran Para. 37)



Regarding claim 19, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna system, comprising: a first dielectric antenna (Fig. 3: on of DWGs 300-302) including a first feed point (interface surface 211 and/or dielectric mating edge 224) and a first aperture (distal end of core members 318), wherein the first feed point (211) and the first aperture (318) are positioned on a first center axis of the first dielectric antenna (300-302), wherein the first aperture (318) has a first shape that facilitates directing a first beam pattern away from the first center axis of the first dielectric antenna to generate a first near-field wireless signal having a first direction of propagation (See Fig. 11-13), the first feed point (211/224) being coupled to a first dielectric core (318) of a first cable (dipole antenna 212) in order to receive first electromagnetic waves that are converted by the first dielectric antenna (300-301) to the first near-field wireless signal; and a second dielectric antenna (another one of DWG 300-302) adjacent to the first dielectric antenna, the second dielectric antenna including a second feed point (211/224) and a second aperture (end of 318), wherein the second feed point and the second aperture are positioned on a second center axis of the second dielectric antenna (Fig. 3), wherein the second aperture has a second shape that facilitates directing a second beam 
Herbsommer does not disclose “an array of stacked dielectric antennas arranged to cover 360 degrees, wherein each stacked dielectric antenna of the array of stacked dielectric antennas includes dielectric antennas to generate a free space wireless signal”
However, in the same filed of endeavor, Tran in figures 3a and 3B teaches an antenna structure, comprising: an array of stacked dielectric antennas (antenna elements 302) arranged to cover 360 degrees (See Fig. 3A and Para. 37-38 and 49), wherein each stacked dielectric antenna (302) of the array of dielectric antennas includes a first dielectric antenna and a second dielectric antennas (302) having a body that comprises a dielectric material, wherein each stacked dielectric antenna (302) generates free-space wireless signals.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer and Tran to form the claimed invention because it is well known that antenna elements may be arranged in a pattern, which may be a circular pattern, to provide 360-degree coverage in the azimuth plane. The pattern is not limited to a circular shape, each antenna element may include a feed waveguide 304 and a piece of dielectric material 306 with specified dielectric properties and dimensions specifically shaped 

Regarding claim 20, Herbsommer in figures 2-3, 5 and 11-12 discloses an antenna structure wherein the first aperture of the first dielectric antenna (300-302) has a first curved surface  (Para. 76) that causes the first beam pattern generated by the first dielectric antenna to have substantially similar phases at a first phase plane of the first dielectric antenna, and wherein the second aperture of the second dielectric antenna has a second curved surface (Para. 76) that causes the second beam pattern generated by the second dielectric antenna to have substantially similar phases at a second phase plane of the stacked dielectric antenna structure. (See beam patterns in figure 11-13) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer, Hatcher and Tran, as applied to claim 1, and further in view of U.S Pub. 2010/0328779 (hereinafter “Llombart”).

Regarding claim 8, Herbsommer, Hatcher and Tran do not disclose: wherein the stacked dielectric antenna comprises a first antenna lens and a second antenna lens.
However, Llombart in figure 1A discloses an antenna system wherein the dielectric antenna comprises a first antenna lens and a second antenna lens (spherical lens 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer, Hatcher, Tran and Llombart, as applied to claim 8 above, and further in view of U.S Pub. 2002/011960 (hereinafter “Yuanzhu”).

Regarding claims 9-12, Herbsommer, Hatcher, Tran and Llombart do not disclose wherein the first antenna lens comprises a first plurality of ridges and the second antenna lens comprises a second plurality of ridges; wherein each ridge of the first and second plurality of ridges has a depth representative of a wavelength factor; wherein the wavelength factor reduces first reflections of the first electromagnetic waves at the first aperture of the stacked dielectric antenna structure and reduces second reflections of the second electromagnetic waves at the second aperture of the stacked dielectric antenna structure; and wherein the wavelength factor is one-quarter of a wavelength of the first electromagnetic waves and the second electromagnetic waves.
However, in the same field of endeavor, Yuanzhu in figures 1-3 teaches antenna systems: wherein the antenna lenses (dielectric feeder 11) comprise a plurality of ridges (annular grooves 15); wherein each ridge 15 of the plurality of ridges has a depth representative of a wavelength factor (Para. 0027); wherein the wavelength factor reduces reflections of the first electromagnetic waves at the first aperture and reflections of the second 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer, Hatcher, Tran, Llombart and Yuanzhu to form the claimed invention so there scarcely is any reflective component in the radio waves traveling toward the radiating portion, thus permitting the radio waves to be converged to the dielectric feeder efficiently. (Yuanzhu Para. 0028) In addition, because by doing so, it is not only possible to shorten the overall length of the primary radiator, including the radiating portion, but also possible to simplify the shape of the waveguide and thereby reduce the manufacturing cost. Besides, since the radiating portion and the phase compensating portion are integrally provided in the dielectric feeder, the propagative phase difference induced in the radiating portion is sure to be offset in the phase compensating portion and it is possible to positively prevent the deterioration of a cross polarization characteristic. Also, it is preferable that the radiating portion be formed in a wedge or horn shape. Particularly, if a plurality of annular grooves having a depth corresponding to a quarter wavelength of a radio wave are formed in an end face of the horn-shaped radiating portion, the radio waves reflected by both end face of the radiating portion and bottoms of the annular grooves are phase-cancelled and therefore can be converged efficiently to the radiating portion. (Yuanzhu Para. 0010-0011)


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer, Hatcher and Tran, as applied to claim 15 above, and further in view of U.S Pub. 2002/011960 (hereinafter “Yuanzhu”).

Regarding claims 17-18, Herbsommer, Hatcher and Tran do not disclose a method wherein a first plurality of ridges is formed on the first subsection at the first aperture and a second plurality of ridges is formed on the second subsection at the second aperture; and wherein the first plurality of ridges reduces first reflections of the first electromagnetic waves at the first aperture and wherein the second plurality of ridges reduces second reflections of the second electromagnetic waves at the second aperture.
However, in the same field of endeavor, Yuanzhu in figures 1-3 teaches a method wherein dielectric antennas comprise a plurality of ridges (annular groves 15) formed on the first subsection at the first aperture and a second plurality of ridges (15) is formed on the second subsection at the second aperture; and wherein the first plurality of ridges reduces first reflections of the first electromagnetic waves at the first aperture and wherein the second plurality of ridges reduces second reflections of the second electromagnetic waves at the second aperture. (See Para. 28)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Herbsommer, Hatcher, Tran and Yuanzhu to form the claimed invention so there scarcely is any reflective component in the radio waves traveling toward the radiating portion, thus permitting the radio waves to be converged to the dielectric feeder 

Response to Arguments
Applicant amended claims 1, 15 and 19. No new matter was introduced. Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845